Citation Nr: 1120986	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969, including service in the Republic of Vietnam from March to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied service connection for hypertension, PTSD and skin cancer.

With respect to the current claim for service connection for PTSD, the Board notes that for reasons discussed in the decision, the issue is more appropriately characterized as a petition to reopen the previously denied claim for a mental/psychiatric condition.  In addition, although the Veteran limited his current claim for service connection to the PTSD, he is deemed to be claiming entitlement to service connection for psychiatric symptomatology regardless of the diagnosis.  Thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for an acquired psychiatric disability, hypertension, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for a mental condition to include major depressive disorder.  The Veteran was notified of the decision and of his appellate rights that month, but did not file a notice of disagreement.

2.  The evidence received since the August 2003 rating decision is new and raises a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2003 decision denying service connection for a mental condition to include major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the August 2003 RO rating decision is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for a psychiatric disability and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Reopened Claim

The Veteran is seeking to reopen his previously denied claim of service connection for an acquired psychiatric disability, to include major depression.  An original claim for service connection for a mental condition, to include major depressive disorder was denied in an August 2003 rating decision on the basis that a nexus had not been established.  The Veteran was notified of that decision and of his appellate rights by way of letter that was sent to him on August 29, 2003.  The Veteran did not appeal the rating decision.  Thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, however, the Veteran's prior claim was for "a mental condition."  Consistent with the Veteran's broad description of his claim, the RO construed that claim as encompassing "major depressive disorder (also claimed as a mental condition)."  Because the RO adjudicated the claim to broadly encompass any psychiatric disorder, the present claim of service connection for PTSD, and in light of the fact that there is no diagnosis of PTSD in the record, does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).  Thus, the current claim is more appropriately characterized as a petition to reopen the previously denied claim for a mental/psychiatric condition.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Where the claim is filed on or after August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Finally, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO received the instant petition to reopen the claim in March 2008.  At the time of the August 2003 RO rating decision, the evidence of record consisted of copies of the Veteran's service treatment and SSA records.  Pertinent evidence received since the August 2003 RO rating decision includes statements from the Veteran, and VA and private treatment records.  The evidence received since the August 2003 RO rating decision is new because it was not previously considered the RO.  The Veteran's testimony that he has had nerve problems, nightmares, and sleep impairment since service (i.e. a continuity of symptomatology) relates to the previously unestablished nexus element of the claim.  He is competent to provide such testimony as these symptoms/manifestations are entirely capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  His statement is presumed credible for the limited purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's appeal to this extent is allowed.

ORDER

New and material evidence has been received to reopen service connection for a heart disability; the claim is reopened.  To this extent, the appeal is granted.

REMAND

Having reopened the Veteran's service connection claim for an acquired psychiatric disorder, VA has a duty to assist the Veteran in the development of the claim by seeking a medical opinion on the question of causal nexus.  The record reflects a current diagnosis of major depressive disorder.  The Veteran has competently reported manifestations of nerve problems, nightmares, and sleep impairment since service (i.e. a continuity of symptomatology) that are related to his time in Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, the Court has stated that there is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the above authorities, an examination is necessary to determine if the Veteran's current psychiatric disorder is related to military service.  

The Veteran also seeks service connection for hypertension.  He contends that his current hypertension disorder is related to service.  In his July 2009 Notice of Disagreement, he averred that his service stressors had contributed to the development of hypertension.  As indicated, the Veteran is also claiming service connection for a psychiatric disorder, to include PTSD.  Thus, the Board will broadly construe his claim of service connection for hypertension, to include as secondary to his claimed psychiatric disability.  The Veteran has not been afforded a VA examination with respect to his claim.  An examination is necessary to determine if the current hypertension disorder is related to military service, his claimed psychiatric disability, or to any disability which is already service-connected.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for a skin disorder, to include skin cancer, boils, and lesions.  Service treatment records include an October 1967 pre-induction consultation for evaluation of a skin lesion.  The consultation records notes a history of a left leg lesion that had been spreading and itching for about 3-4 years.  He was diagnosed with hemosiderosis on the ankle and leg and dermatophytosis between his toes.  Service treatment records show no complaint or treatment for any skin condition, but the Veteran reported the presence of boils on the Report of Medical History form that was completed during his December 1969 discharge examination.  

Post-service VA records reflect the Veteran has been treated for removal of cancerous lesions on his leg, and also for diagnoses of onychomycosis and acne rosacea.  The Veteran has also competently reported symptoms of itching since service (i.e. a continuity of symptomatology).  In light of this evidence, the Board finds that he should be afforded a VA examination to address the questions of whether the Veteran incurred a chronic skin disorder as a result of active service, or whether active duty aggravated a pre-existing skin disorder beyond the natural progression of the disease.  See McLendon.

The Board notes further that on his March 2008 application for benefits (VA Form 21-526); the Veteran identified private treatment records from Dr. Belevins in Smithville, Tennessee, as being pertinent to his claimed skin condition.  The RO has not yet sought these records.  VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization obtain such records, to include any treatment records from Dr. Belevins, in Smithville, Tennessee.  All development efforts must be in writing and associated with the claims file.

Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge of and/or were contemporaneously informed of her in-service and/or post-service psychiatric symptoms.  She should be provided an appropriate amount of time to submit this lay evidence. 

Thereafter, the RO should make arrangements with an appropriate VA medical facility for VA examinations.  The claims file should be reviewed by the examiners and that review should be indicated in the examination reports.  Any indicated tests should be accomplished. The examiners are asked to provide opinions as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder (to include PTSD and depressive disorder), hypertension, and skin disorder (to include skin cancer, boils and lesions) - had their onset during service, or were manifested within one year of discharge, or are otherwise causally related to service to specifically include his presumed in- service herbicide exposure.  In offering this assessment, the examiners must acknowledge and discuss the competent lay report of the Veteran. 
Regarding the hypertension disorder, the examiner should also opine as to whether it is at least as likely as not that it was either caused by and/or aggravated by the Veteran's claimed psychiatric disability.  

Regarding the claimed skin disorder, if the examiner determines that the Veteran has a current skin disability that is the same as, or is related to the diagnosed skin conditions of hemosiderosis (of the ankle and leg) and dermatophytosis (of the toes) that were noted upon entrance to service, the examiner should opine as to whether those disabilities increased in severity during military service.  If the examiner is able to determine that there was an increase in the severity of the disorder, state whether such increase was a natural progression of the disease.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports.  In addition, the examiners must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service.  If the VA examiners determine that they are unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the reports, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, the AMC/RO should readjudicate the issues on appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


